439 F.2d 712
Donald J. SCHNEPP, Appellant,v.Carl G. HOCKER, Warden, Appellee.
No. 26471.
United States Court of Appeals, Ninth Circuit.
Feb. 22, 1971.

Donald J. Schnepp, in pro. per.
Harvey Dickerson, Atty. Gen. of Nev., Carson City, Nev., for appellee.
Before CHAMBERS, KOELSCH, and BROWNING, Circuit Judges.
PER CURIAM:


1
Schnepp, a Nevada prisoner, has been here before on habeas corpus on an appeal from the District of Nevada.  Schnepp v. Hocker, 429 F.2d 1096.  See also Schnepp v. State, 82 Nev. 257, 415 P.2d 619; Schnepp v. Fogliam, 83 Nev. 131, 425 P.2d 141; and Schnepp v. State, 84 Nev. 120, 437 P.2d 84.


2
This time he asserts there is an unconstitutional presumption against him in Nevada Revised Statutes 205.065.  The Short and complete answer is the Nevada trial court did not use the presumption in its instructions.


3
The district court order appealed from is affirmed.